In a negligence action to recover damages for personal injuries sustained in an automobile accident, the plaintiff appeals from a judgment of the *617Supreme Court, Queens County, entered February 24, 1976, which is in favor of the defendant-respondent and against him, following a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No fact issues were presented on this appeal. The trial court improperly indicated, in its charge to the jury, that it did not believe that .the witness who testified on behalf of the plaintiff-appellant was telling the truth. In our opinion, this deprived the plaintiff of his right to a fair trial. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.